UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 21, 2011 CLEANTECH INNOVATIONS, INC. (Exact name of registrant as specified in its charter) Nevada 001-35002 98-0516425 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) C District, Maoshan Industry Park, Tieling Economic Development Zone, Tieling, Liaoning Province, China (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (86) 0410-6129922 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) On February 21, 2011, Joseph S. Rizzello resigned his position as a director of CleanTech Innovations, Inc. Mr. Rizzello indicated that the increasing demands of his positions as Chief Executive Officer of the National Stock Exchange, Inc. and Chairman and Chief Executive Officer of NSX Holdings, Inc. would not allow him to dedicate the time necessary to fulfill his duties as one of our directors. Mr. Rizzello’s resignation was not a result of any disagreement with us on any matter relating to our operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEANTECH INNOVATIONS, INC. (Registrant) Date: February 21, 2011 By: /s/ Bei Lu Name: Bei Lu Title: Chief Executive Officer
